DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive.
As to Applicant’s argument that, acquiring authentication context happens after the second common control plane function receives the authentication flag from the first common control plane function (paraphrased from Remarks, p. 6), the Examiner respectfully disagrees. To begin, the Applicant has not defined the term “authentication context” in the claim language. There are only three options for when the authentication context is acquired: before receiving the authentication flag, at the same time as receiving the authentication flag, or after receiving the authentication flag. Any of the three options are an obvious variation. The timing of the reception of the authentication context does not materially affect the claimed invention. The Applicant admits that Shaw as modified delivers the authentication flag and authentication context concurrently (Remarks, p. 7). The Examiner relies on the combination of the Shaw and Zhang references and not the cited passages in isolation. The Specification seems to contradict the Applicant’s conjecture, “Instead of having the authentication context, it may in particular include an authentication flag with allows the dedicated C-CPF to know that it does not have to perform UE authentication once again” (Specification, [0087]). If the authentication flag is asserted, then authentication context is not needed.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (Remarks, p.7), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Response to Amendment

Claims 1-22 have been cancelled.
Claims 22, 30, and 31 have been amended.
Claims 22-33 are pending.

Information Disclosure Statement

The IDSs filed 5/12/2022 and 8/1/2022 have been considered by the Examiner.

Claim Rejections - 35 USC § 112

In light of Applicant’s amendment, the previous 35 USC §112(b) rejection of claims 30 and 31 has been withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23-33 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. No. 2016/0119913 to Shaw in view of WO 2015/182111 to Zhang.

As to claim 23, Shaw teaches:
a.	Receiving a connection request form the mobile terminal by a first common control plane function of the mobile radio communication network (receiving connection request from mobile device) (Shaw, [0019]).
b.	Authenticating the mobile terminal (authentication successful) (Shaw, [0021]). Shaw generates authentication data (Shaw, [0019]), but does explicitly recite “an authentication context”. However, in an analogous art, Zhang teaches including generating an authentication context of the mobile terminal by the first common control plane function (generating a security context of the user device) (Zhang, [0040-0043]).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the mobile communication device authentication scheme of Shaw with the security context of Zhang in order to increase the security and efficiency of the communications network as suggested by Zhang (Zhang, [0007]).
Shaw as modified further teaches:
c.	Transmitting an authentication flag in addition to the connection request to a second common control plane function of the mobile radio communication network by the first common control plane function, the authentication flag indicating that the mobile terminal has been authenticated and that the second common control plane function does not have to authenticate the mobile terminal again (authentication is indicated so that the new MME does not need to contact the dedicated MME) (Zhang, [0066-0067]).
d.	Acquiring the authentication context from the first common control plane function by the second common control plane function after the second common control plane function receives the authentication flag from the first common control plane function (forwarding authentication data between functionalities) (Zhang, [0057 and 0066-0067]).
e. 	Connecting the mobile terminal to the mobile radio communication network by the second common control plane function, the second common control plane function connecting the mobile terminal to the mobile radio communication network without authenticating the mobile terminal again after the second common control plane function acquires the authentication context form the first common control plane function (forwarding authentication data between functionalities) (Zhang, [0057 and 0066-0067]).

As to claim 24, Shaw as modified teaches the first common control plane function transmits the connection request based on a subscription profile of the mobile terminal (subscription related data is part of the authentication/connection scheme) (Shaw, [0020-0021]).

As to claim 25, Shaw as modified teaches notifying the mobile terminal that it is allowed to connect to the mobile radio communication network (successful authentication message is returned) (Shaw, [0021]).

As to claim 26, Shaw as modified teaches setting up secure communication with the mobile terminal (establishing a secure connection after successful authentication) (Zhang, [0034]).

As to claim 27, Shaw as modified teaches setting up a communication session for the mobile terminal via the mobile radio communication network by the second common control plane function (session establishment) (Shaw, [0020]).

As to claim 28, Shaw as modified teaches the connection request is an attach request (Zhang, [0015]).

As to claim 29, Shaw as modified teaches the authentication context includes an authentication key (security context includes a key) (Zhang, [0043]).

As to claim 30, Shaw as modified teaches the authentication key allows the mobile terminal to authenticate with the network after a handover (Zhang, [0043]).

As to claim 31, Shaw as modified teaches the authentication context indicates that the mobile terminal authentication has already been performed (Zhang, [0043]).

As to claim 32, Shaw as modified teaches the first common control plane function and the second common control plane function each include at least one of a mobile terminal authentication functionality, a mobility management functionality, a common control plane function selection functionality and a network slice selection functionality (authentication in HSS) (Shaw, [0020-0021]).

As to claim 33, Shaw as modified teaches connecting the mobile terminal to the mobile radio communication network includes notifying the mobile terminal that it is allowed to connect to the mobile radio communication network (successful authentication message is returned) (Shaw, [0021]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573. The examiner can normally be reached M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571 270 3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S POWERS/Primary Examiner, Art Unit 2419